Citation Nr: 1455907	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for major depressive disorder (MDD) with psychosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include MDD with psychosis and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1995 to May 1999, and from June 2001 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, in the April 2011 notice of disagreement, the Veteran expressed dissatisfaction with the May 2010 rating decision, particularly the denials of service connection for PTSD and reopening service connection for depression.  The Veteran explicitly indicated that she was sexually assaulted during active duty and essentially argued that the military sexual trauma resulted in the depression and PTSD.  Pursuant to the June 2012 statement of the case, the Veteran submitted a substantive appeal, via VA Form 9.  In the July 2012 substantive appeal, the Veteran indicated that she only wished to appeal the issues listed; however, in a handwritten notation, the Veteran listed "Rape, Posttraumatic Stress Disorder."  Construing this notation in the Veteran's favor, and considering the Veteran's contentions that the military sexual trauma caused both the major depressive disorder and PTSD, the Board has recharacterized the issues as listed above.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for an acquired psychiatric disorder, to include MDD with psychosis and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision, of which the Veteran was notified that same month, denied service connection for major depressive disorder with psychotic features, finding that the Veteran's preexisting psychiatric disability was not aggravated by service as it is not shown to have increased in severity to a degree greater than its natural progression.

2.  Additional evidence received since the December 2002 rating decision is neither cumulative nor redundant, and addresses the grounds of the prior final denial of service connection for major depressive disorder with psychotic features, namely, that the Veteran's preexisting psychiatric disability increased in severity to a degree greater than its natural progression, so raises the possibility of substantiating a claim for service connection for major depressive disorder with psychotic features.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, denying service connection for major depressive disorder with psychotic features, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for major depressive disorder with psychotic features.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim on appeal has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.


Reopening of Service Connection for Major Depressive Disorder with Psychosis

The Veteran brought a prior claim for service connection for major depressive disorder with psychotic features, which was denied in a December 2002 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights the same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the December 2002 notice.  The December 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In the December 2002 rating decision, the RO denied service connection for major depressive disorder with psychotic features on the basis that the Veteran's preexisting psychiatric disability was not aggravated by service as it was not shown to have increased in severity to a degree greater than its natural progression.  The evidence before the RO at the time of the December 2002 rating decision consisted of service treatment records, VA and private treatment records, a November 2002 VA psychiatric examination report, and information provided by the Veteran on the claim form and a statement in support of claim.

Since the December 2002 rating decision, additional evidence has been received in the form of the Veteran's statements and VA treatment records.  Particularly, in the June 2009 claim, the Veteran indicated that the depression was related to environmental stress, yelling, screaming, put-downs, over-working, no breaks, no lunch, cancellation of liberty, threats, rape, and sexually transmitted diseases from rape during military service.  These assertions are new to the file, address the ground of the prior denial, that is, that the preexisting psychiatric disability increased in severity to a degree greater than its natural progression, and raise a reasonable possibility of substantiating the claim.  

For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, other than PTSD, to include MDD with psychosis.  See 38 C.F.R. § 3.156(a).  The reopened issue of service connection for an acquired psychiatric disorder, to include MDD with psychosis, is addressed in the Remand section below.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder, other than PTSD, to include MDD with psychosis, is granted.


REMAND

Service Connection for an Acquired Psychiatric Disability
(to include MDD with Psychosis and PTSD)

In November 2009, the RO made a formal finding that the Veteran's active duty service personnel records were unavailable; however, the RO did not indicate that attempts were made to obtain service personnel records under the Veteran's name during her first period of active service.  The Veteran's name during the period of active duty from May 1995 to May 1999 was the name listed in parentheses as A.K.A. on the title page of this Board decision (M.B.C.).  The Veteran's name during the period of active duty from June 2001 to November 2001 was the name not in parentheses that is listed on the title page of this Board decision (M.B.B.).  As such, all appropriate locations should again be queried to locate the Veteran's service personnel records under the appropriate name that is listed in parentheses as A.K.A. on the title page of this Board decision (M.B.C.).

Also, in this case, a psychiatric disability was not "noted" upon entry into service for any period of active duty.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  While the Veteran was afforded a VA PTSD examination in December 2013, there is no etiology opinion specifically addressing the questions of whether the Veteran's acquired psychiatric disability, to include major depressive disorder and PTSD, clearly and unmistakably preexisted service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2014).  For these reasons, the Board finds that an opinion is needed regarding whether the Veteran's acquired psychiatric disability clearly and unmistakably existed prior to service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service.

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include MDD with psychosis and PTSD, is REMANDED for the following action:

1. Make all appropriate attempts to obtain service personnel records for the Veteran for active duty service under the name listed in parentheses as A.K.A. on the title page of this Board decision (M.B.C.).  Such attempts should include the National Personnel Records Center (NPRC) and all other appropriate service entities.  All attempts to obtain such records must be documented for the record.

2. After completion of the above action, if possible, obtain an addendum medical opinion from the VA psychologist who conducted the December 2013 VA PTSD examination, to attempt to ascertain the nature and etiology of the PTSD and the acquired psychiatric disorder other than PTSD, to include, but not limited to, major depressive disorder.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the December 2013 VA examiner is not available, obtain the requested opinion from another VA mental health professional and, if possible, from a VA psychologist or psychiatrist.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

Based upon a review of the record, including the Veteran's medical history, service treatment records, and post-service VA and private treatment records, the VA examiner is requested to offer the following opinions:

a) Did the Veteran's acquired psychiatric disability, to include, but not limited to, MDD with psychosis and PTSD, clearly and unmistakably exist prior to entrance into service in May 1995 or June 2001?

b) If it is the VA examiner's opinion that the acquired psychiatric disability, to include, but not limited to, MDD with psychosis and PTSD, preexisted service, was any pre-existing acquired psychiatric disability clearly and unmistakably not aggravated (not permanently worsened beyond the natural progression) during active service?

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

c) If the examiner concludes that the Veteran's acquired psychiatric disability, to include, but not limited to, MDD with psychosis and PTSD, did not pre-exist service in May 1995 or June 2001, or that the preexisting acquired psychiatric disability was not permanently worsened by service beyond the natural progression, the VA examiner should then provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disability, to include, but not limited to, MDD with psychosis and PTSD, began/had onset in service?  The VA examiner should comment on the Veteran's reports of environmental stress, yelling, screaming, put-downs, over-working, no breaks, no lunch, cancellation of liberty, threats, rape, and sexually transmitted diseases from rape during military service.

In rendering the requested opinions, the VA examiner should assume that the Veteran has a current diagnosis of PTSD.  See diagnoses of PTSD in VA treatment records (located in Virtual VA) dated in February 2013, May 2013, August 2013, December 2013, and January 2014.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3. After completion of the above and any additional development deemed necessary, the claim for service connection for an acquired psychiatric disorder, to include MDD with psychosis and PTSD, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


